Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. 2021/0050359 A1, hereinafter refer to Kai) in view of Shivaraman et al. (U.S. 2021/0111179 A1, hereinafter refer to Shivaraman).
Regarding Claim 1: Kai discloses a ferroelectric capacitive device (see Kai, Fig.44 as shown below and ¶ [0136]) comprising: 

    PNG
    media_image1.png
    637
    765
    media_image1.png
    Greyscale

a plurality of metal layers (22/24/26/28) (note: layers 22 and 24 includes at least one metallic material can include a metallic nitride material (such as TaN, TiN, or WN) that forms a metallic liner and a metallic fill material (such as W, Co, Ru, or Mo) and layers 26 and 28 and doped polysilicon which is also known as a metal layer) (see Kai, Fig.44 as shown above, ¶ [0161], and ¶ [0072]) comprising:
a first metal layer (22/24/26/28) comprising a first metal having a first work function (note: the liner layer such as TaN, TiN, or WN, the fill layer such as W, Co, Ru, or Mo, and doped polysilicon have different work function from each other) (see Kai, Fig.44 as shown above, ¶ [0161], and ¶ [0072]); and 
a second metal layer (22/24/26/28) comprising a second metal having a second work function (note: the liner layer such as TaN, TiN, or WN, the fill layer such as W, Co, Ru, or Mo, and doped polysilicon have different work function from each other) that is different from the first work function, wherein the first metal layer (22/24/26/28) is approximately parallel to the second metal layer (22/24/26/28) (see Kai, Fig.44 as shown above, ¶ [0161], and ¶ [0072]); 
a vertical contact (86) that contacts the first metal layer (22/24/26/28) (see Kai, Fig.44 as shown above and ¶ [0188]); 
a vertical electrode (66) that is approximately perpendicular to the first metal layer (22/24/26/28) and approximately perpendicular to the second metal layer (22/24/26/28) (see Kai, Fig.44 as shown above and ¶ [0188]); and 
a ferroelectric material (54/memory films 54 comprises, and/or consists of, a ferroelectric material layer) that surrounds the vertical electrode (66) and directly contacts the vertical electrode (66) and directly contacts the plurality of metal layers (22/24/26/28) to form the ferroelectric capacitive device (note: Kai, is silent upon explicitly disclosing ferroelectric capacitive device; however, before effective filing date of the claimed invention, the arrangements of Kai’s plurality of metal layers (22/24/26/28), ferroelectric material (54/memory films 54 consists of, a ferroelectric material layer, note, the transition word “consists of" excluding more than traces of elements not specifically claimed or disclosed), and vertical electrode (66) were known to form ferroelectric capacitive device. For support see, Shivaraman, Fig.1, ¶ [0022], and ¶ [0031], which teaches metal layers (116), ferroelectric material (124), and vertical electrode (120) provides a 3D-FRAM in which multiple ferroelectric capacitors are connected to a single access device to provide multiple bits per transistor) with a plurality of switching regions in the ferroelectric material (see Kai, Fig.44 as shown above and ¶ [0136]) comprising: 
a first switching region between the vertical electrode (66) and the first metal layer (22/24/26/28) (note: since, the liner layer, fill layer, and doped polysilicon layer as shown above have different work function, they would have necessarily different switching region) (see Kai, Fig.44 as shown above, ¶ [0161], and ¶ [0072]); and 
a second switching region between the vertical electrode (66) and the second metal layer (22/24/26/28) (note: since, the liner layer, fill layer, and doped polysilicon layer as shown above have different work function, they would have necessarily different switching region) (see Kai, Fig.44 as shown above, ¶ [0161], and ¶ [0072]). 
Regarding Claim 3: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein the vertical contact (86) is electrically connected to the second metal layer (22/24/26/28) (see Kai, Fig.44 as shown above).  
Regarding Claim 5: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein the plurality of metal layers (22/24/26/28) further comprises a third metal layer comprising a third metal having a third work function that is different from the first work function and different from the second work function (note: the liner layer such as TaN, TiN, or WN, the fill layer such as W, Co, Ru, or Mo, and doped polysilicon have different work function from each other) (see Kai, Fig.44 as shown above, ¶ [0161], and ¶ [0072]).  
Regarding Claim 6: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein no isolator barrier is between the first metal layer (22/24/26/28) and the second metal layer (22/24/26/28) such that the first metal layer (22/24/26/28) provides an electrical contact between the second metal layer (22/24/26/28) and the vertical contact (86) (see Kai, Fig.44 as shown above).  
Regarding Claim 7: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein the vertical electrode (66) comprises a vertical cylinder inside of the ferroelectric material (54) such that the ferroelectric material (54) contacts each of the plurality of metal layers (22/24/26/28) (see Kai, Fig.44 as shown above).  
Regarding Claim 8: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein a second ferroelectric capacitive device is stacked on top of the ferroelectric capacitive device and a third ferroelectric capacitive device is beneath the ferroelectric capacitive device in a vertical stack (note: each stack of metal layers 22/24/26/28 provides a ferroelectric capacitive device) (see Kai, Fig.44 as shown above).  
Regarding Claim 9: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein the plurality of metal layers (22/24/26/28) are connected to a plate line (Bit line) of a memory cell in a memory array, and the vertical electrode (66) is connected to a drain (68/98) of a transistor of the memory cell (see Kai, Fig.44 as shown above and Fig.48).
Regarding Claim 10: Kai as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Kai and Shivaraman further teaches wherein the vertical electrode (66) is connected to a gate of a transistor of a memory cell in a memory array (see Kai, Fig.44 as shown above and Fig.48).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896